DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 04/21/2021.
Claims 1, 9, 11, 16-18, 21 are currently amended claims. Claims 1-25 are pending and considered.
The objection of claims 9, 11, 16-17 due to informalities has been withdrawn in light of applicant’s amendment to the claims.
The rejection of claim 1, 18 and 21 under 35 USC 112(b) due to lack of antecedent basis has been withdrawn in light of applicant’s amendment to the claims.
The nonstatutory double patenting rejection of claims 1-23 has been withdrawn in light of applicant’s argument being persuasive.
Response to Argument
Applicant’s argument, see pages 17-25 of the Remark filed 4/21/2021, with respect to claims over prior arts have been fully considered and are persuasive further in view of the examiner’s amendments below. Upon examiner’s updated search on the features recited in the claims, examiner believes the case is in condition for allowance. Therefore the rejection under 35 U.S.C. 103 of claims 1-25 has been withdrawn.
Allowable Subject Matter
Claims 1-25 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, applicant's arguments filed on 4/21/2021 are persuasive further in view of the examiner’s amendments below, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Amendment
The application has been amended as follows: 
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mattew J. Bussan (847-462-1937) on 4/27/2021and further communication on 3/30/2021 (See PTO-413 interview summary).

PLEASE AMEND THE CLAIMS AS FOLLOWS:


	connecting compute nodes to be available for merger into a single multi-node system, wherein each of the compute nodes includes firmware and a trusted platform module (TPM) accessible to the firmware on the compute node, and wherein the TPM on each of the compute nodes is provisioned with a platform certificate and a signed attestation key (AK) certificate;
	assigning one of the compute nodes a role of master compute node and each of the remaining one(s) of the compute nodes a role of slave compute node;
sending a quote request from the master compute node to each slave compute node, wherein the quote request from the master compute node to each respective slave compute node is in the form of a “I am master” message and includes a nonce and a platform configuration register (PCR) digest list of specific PCR contents requested from the slave compute node’s TPM, and wherein sending the quote request is controlled by the firmware on the master compute node;
sending, in response to receiving the quote request, a quote response from each respective slave compute node to the master compute node, wherein the quote response includes the AK certificate of the slave compute node’s TPM, and wherein sending the quote response is controlled by the firmware on the slave compute node;
sending, after receiving the quote response from each respective slave compute node, a “Train” message from the master compute node to each respective slave compute node to disable the respective slave compute node’s TPM and to trigger 

2. (Previously presented) The method as recited in claim 1, wherein the AK certificate of each compute node’s TPM is created by the TPM utilizing a network connection to a trusted certificate authority (CA) and stored in the TPM at manufacturing TPM provisioning time making use of a TPM provisioning process that includes attestation key enrollment for generating a primary attestation signing key (AK) used to sign the AK certificate.  

3. (Original) The method as recited in claim 1, wherein the firmware on the master compute node that controls sending the quote request includes Hostboot code, and wherein the firmware on each respective slave compute node that controls sending the quote response includes Hostboot code.    

4. (Previously presented) The method as recited in claim 1, further comprising:
validating, at a remote trusted third party, after completion of node merge operations but prior to trusting the multi-node system to secure workloads, the credentials of each respective slave compute node based on a quote received from the master compute node’s TPM and a TPM event log received from the firmware on the master compute node.  



6. (Original) The method as recited in claim 5, further comprising:
performing, at each respective slave compute node, in response to receiving the quote request from the master compute node, the following operations:
re-creating a primary attestation signing key (AK) used to sign the AK certificate;
reading the AK certificate of the slave compute node’s TPM;
extending PCR1 of the slave compute node’s TPM with a hash of the AK certificate;
adding the hash of the AK certificate to a TPM event log associated with the slave compute node’s TPM.       

7. (Original) The method as recited in claim 5, wherein the TPM on each of the compute nodes includes a primary AK used to sign the AK certificate, the method further comprising:
performing, at each respective slave compute node, in response to receiving the quote request from the master compute node, the following operations:

reading the AK certificate of the slave compute node’s TPM;
extending PCR1 of the slave compute node’s TPM with a hash of the AK certificate;
adding the hash of the AK certificate to a TPM event log associated with the slave compute node’s TPM.       

8. (Original) The method as recited in claim 5, wherein the quote response sent from each respective slave compute node to the master compute node includes a structured message containing the slave compute node’s ID, the nonce received from the master compute node in the quote request, TPM quote data, a TPM quote signature, contents of PCR0-7 of the slave compute node’s TPM, the AK certificate of the slave compute node’s TPM, and a TPM event log associated with the slave compute node’s TPM.   

9. (Previously presented) The method as recited in claim 8, further comprising:
performing, at the master compute node, in response to receiving the quote response from each respective slave compute node, the following operations:
extending PCR1 of the master compute node’s TPM with a hash of the quote response from the slave compute node;
adding the quote response to a TPM event log associated with the master compute node’s TPM.  


validating, at the master compute node, after receiving the quote response from each respective slave compute node but prior to enabling node merge operations, the credentials of each respective slave compute node.  

11. (Previously presented) The method as recited in claim 10, wherein the validating, at the master compute node, after receiving the quote response from each respective slave compute node but prior to the enabling node merge operations, the credentials of each respective slave compute node includes:
analyzing the quote response received from each slave compute node for any prohibited level of firmware;  
analyzing the quote response received from each slave compute node for an authentic AK certificate.  

12. (Previously presented) The method as recited in claim 10, wherein sending, after receiving the quote response from each respective slave compute node, a “Train” message from the master compute node to each respective slave compute node to disable the respective slave compute node’s TPM and to trigger completion of the node merge operations that enable processor bus communications for full system connectivity includes sending the “Train” message in response to validating the credentials of each respective slave compute node.  


	disabling, at each respective slave compute node, in response to receiving the “Train” message from the master compute node, each respective slave compute node’s TPM.     

14. (Previously presented) The method as recited in claim 9, wherein sending, after receiving the quote response from each respective slave compute node, a “Train” message from the master compute node to each respective slave compute node to disable the respective slave compute node’s TPM and to trigger completion of the node merge operations that enable processor bus communications for full system connectivity includes sending the “Train” message in response to receiving the quote response from each respective slave compute node.  

15. (Previously presented) The method as recited in claim 14, further comprising:
	disabling, at each respective slave compute node, in response to receiving the Train message from the master compute node, each respective slave compute node’s TPM.     

16. (Previously presented) The method as recited in claim 15, further comprising:
validating, at a remote trusted third party, after the completion of the node merge operations but prior to trusting the multi-node system to secure workloads, the credentials of each respective slave compute node.  

17. (Previously presented) The method as recited in claim 16, wherein validating, at a remote trusted third party, after the completion of the node merge operations but prior to trusting the multi-node system to secure workloads, the credentials of each respective slave compute node includes:
the trusted third party retrieving, via a remote attestation process, a quote from the master compute node’s TPM and a TPM event log from the firmware on the master compute node.  

18. (Currently amended) A multi-node computer system, comprising:
	compute nodes, each having a processor, a memory, and a bus that couples various compute node components including the memory to the processor, wherein each of the compute nodes includes firmware and a trusted platform module (TPM) accessible to the firmware on the compute node, wherein the TPM on each of the compute nodes is provisioned with a platform certificate and a signed attestation key (AK) certificate, wherein the compute nodes are connected to be available for merger into a single multi-node system, and wherein one of the compute nodes is assigned a role of master compute node and each of the remaining one(s) of the compute nodes is assigned a role of slave compute node, the multi-node computer system configured to perform a method comprising:  
sending a quote request from the master compute node to each slave compute node, wherein the quote request from the master compute node to each respective slave compute node is in the form of a “I am master” message and includes a nonce and a platform configuration register (PCR) digest list of specific PCR contents requested from the slave compute node’s TPM, and wherein sending the quote request is controlled by the firmware on the master compute node;
sending, in response to receiving the quote request, a quote response from each respective slave compute node to the master compute node, wherein the quote response includes the AK certificate of the slave compute node’s TPM, and wherein sending the quote response is controlled by the firmware on the slave compute node;
sending, after receiving the quote response from each respective slave compute node, a “Train” message from the master compute node to each respective slave compute node to disable the respective slave compute node’s TPM and to trigger completion of node merge operations that enable processor bus communications for full system connectivity.    

19. (Currently amended) The multi-node computer system as recited in claim 18, wherein each compute node’s TPM includes multiple platform configuration registers (PCRs), including PCR0, PCR1, PCR2, PCR3, PCR4, PCR5, PCR6, and PCR7



21. (Currently amended) A computer program product for merging compute nodes into a single multi-node system, each compute node having a processor, a memory, and a bus that couples various compute node components including the memory to the processor, wherein each of the compute nodes includes firmware and a trusted platform module (TPM) accessible to the firmware on the compute node, wherein the TPM on each of the compute nodes is provisioned with a platform certificate and a signed attestation key (AK) certificate, wherein the compute nodes are connected to be available for merger into the single multi-node system, wherein one of the compute nodes is assigned a role of master compute node and each of the remaining one(s) of the compute nodes is assigned a role of slave compute node, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code when collectively executed the processor on each of the compute nodes cause the compute nodes to perform a method comprising:  
wherein the quote request from the master compute node to each respective slave compute node is in the form of a “I am master” message and includes a nonce and a platform configuration register (PCR) digest list of specific PCR contents requested from the slave compute node’s TPM, and wherein sending the quote request is controlled by the firmware on the master compute node;  
sending, in response to receiving the quote request, a quote response from each respective slave compute node to the master compute node, wherein the quote response includes the AK certificate of the slave compute node’s TPM, and wherein sending the quote response is controlled by the firmware on the slave compute node;
sending, after receiving the quote response from each respective slave compute node, a “Train” message from the master compute node to each respective slave compute node to disable the respective slave compute node’s TPM and to trigger completion of node merge operations that enable processor bus communications for full system connectivity.  

22. (Currently amended) The computer program product as recited in claim 21, wherein each compute node’s TPM includes multiple platform configuration registers (PCRs), including PCR0, PCR1, PCR2, PCR3, PCR4, PCR5, PCR6, and PCR7



24. (Currently amended) A method comprising: 
	providing compute nodes, each having a processor, a memory, and a bus that couples various compute node components including the memory to the processor, wherein each of the compute nodes includes firmware and a trusted platform module (TPM) accessible to the firmware on the compute node, wherein the TPM on each of the compute nodes is provisioned with a platform certificate and a signed attestation key (AK) certificate, and wherein the AK certificate of each compute node’s TPM is created by the TPM utilizing a network connection to a trusted certificate authority (CA) and stored in the TPM at manufacturing TPM provisioning time making use of a TPM provisioning process that includes attestation key enrollment for generating a primary attestation signing key (AK) used to sign the AK certificate;
connecting the compute nodes to be available for merger into a single multi-node system, wherein the connecting operation includes connecting each of the compute nodes using a secure trusted communications channel;
assigning one of the compute nodes a role of master compute node and each of the remaining one(s) of the compute nodes a role of slave compute node;
sending a quote request from the master compute node to each slave compute node, wherein the quote request from the master compute node to each respective slave compute node is in the form of a “I am master” message and includes a nonce and a platform configuration register (PCR) digest list of specific PCR contents requested from the slave compute node’s TPM, and wherein sending the quote request is controlled by the firmware on the master compute node;
sending, in response to receiving the quote request, a quote response from each respective slave compute node to the master compute node, wherein the quote response includes the AK certificate of the slave compute node’s TPM, and wherein sending the quote response is controlled by the firmware on the slave compute node;
sending, after receiving the quote response from each respective slave compute node, a “Train” message from the master compute node to each respective slave compute node to disable the respective slave compute node’s TPM and to trigger completion of node merge operations that enable processor bus communications for full system connectivity.  

25. (Currently amended) A multi-node computer system, comprising:
	compute nodes, each having a processor, a memory, and a bus that couples various compute node components including the memory to the processor, wherein each of the compute nodes includes firmware and a trusted platform module (TPM) 
	a secure trusted communications channel connecting the compute nodes to be available for merger into a single multi-node system;
	wherein one of the compute nodes is assigned a role of master compute node and each of the remaining one(s) of the compute nodes is assigned a role of slave compute node, the multi-node computer system configured to perform a method comprising:  
sending a quote request from the master compute node to each slave compute node, wherein the quote request from the master compute node to each respective slave compute node is in the form of a “I am master” message and includes a nonce and a platform configuration register (PCR) digest list of specific PCR contents requested from the slave compute node’s TPM, and wherein sending the quote request is controlled by the firmware on the master compute node;
sending, in response to receiving the quote request, a quote response from each respective slave compute node to the master compute node, wherein the quote response includes the AK certificate of the slave compute node’s TPM, and wherein sending the quote response is controlled by the firmware on the slave compute node;
	sending, after receiving the quote response from each respective slave compute node, a “Train” message from the master compute node to each respective slave compute node to disable the respective slave compute node’s TPM and to trigger completion of node merge operations that enable processor bus communications for full system connectivity.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MICHAEL M LEE/Examiner, Art Unit 2436   

/KENDALL DOLLY/Primary Examiner, Art Unit 2436